DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims, 1, 10 and 11 are objected to because of the following informalities
A.	Limitations “generally horizontal part” as recited in line 12, claim 1, should read:
	“generally horizontal part continuously planar (or flat) there-between”.  
B.	Limitations “generally horizontal part” as recited in line 12, claim 10, should read :
	“generally horizontal part continuously planar (or flat) there-between”.  
C.	Limitations “generally horizontal part” as recited in line 15, claim 11, should read :
	“generally horizontal part continuously planar (or flat) there-between”.  
Appropriate correction is suggested. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
3b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 9, 10, 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Limitations as recited in lines 3, 9-10 and 13 in claim 1 include “… high voltage lead…”.
B.	Limitations as recited in lines 3, 9-10 and 13 in claim 10 include “… high voltage lead…”.
C.	Limitations as recited in lines 5, 12-13 and 17 in claim 11 include “… high voltage lead…”.
		However, it is unclear from the claim language above, what is considered as being the high voltage, for example, the module/device being configured for at least 10V, 50V, 1.0 kV, 10 kV, etc.? 

D.	Claim 9 recites the limitation "semiconductor package" in line 2.  
E.	Claim 22 recites the limitation "semiconductor package" in line 2.  
 	There is insufficient antecedent basis for these limitations in the respective claims.
	Should those limitations read “semiconductor module”?	
Allowable Subject Matter
4A.	Claims 1-22 might be allowable if rewritten to overcome claim objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.
4B.	Closest Prior Art: US Pat. 10811345 (Semiconductor Device and Method of Manufacturing the same, Muto et al.)
				 	Reasons for Allowance
5.	Examiner’s statement of reasons for allowance would be incorporated in the next 
office action in light of the claim amendments overcoming claim objections and 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811